DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
3.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 59, the phrase “a desired fluid property” needs to be defined.
Allowable Subject Matter

6.	Claims 42, 43, 47, 49 and 52-65 are allowable when the above rejections are overcome.
7.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Cochran et al. (US 2014/0343192), Coumes et al. (RSC Advances, 6, 53370-53377, 2016), You et al. (Macromolecules, 37, 9761-9767, 2004), and Chenal et al. (Polym. Chem., 4, 752-762, 2013).
Cochran et al. disclose a thermoplastic block polymer such as PS-PAESO-PS, wherein the number average degree of polymerization is up to 100,000 without gelation (claims 1, 35, 52-61, Example 4).
Coumes et al. disclose a P(OEGMA)-b-PLLA-b-P(OEGMA) triblock copolymer containing lactide, OEGMA, CuBr and PMEDTA (paragraphs 2.1, 2.3, 3.2 and Scheme 1).
You et al. disclose a poly(lactide-b-N-isopropylacrylamide-b-lactide) block copolymer containing a centered trithiocarbonate (abstract, Scheme 2).
Chenal et al. disclose a PAA-b-PBA-b-PS triblock copolymer containing a trithiocarbonate (abstract, p. 754).
	Thus, Cochran et al., Coumes et al., You et al. and Chenal et al. do not teach or fairly suggest the claimed multiblock copolymer comprising at least one PA block, at least one PB block, and at least one PC block, wherein PC block is positioned between PA block and PB block, wherein PC block is a rubber block, and wherein PA represents a polymer block comprising one or more units of monomer A, PB represents a polymer block comprising one or more units of monomer B, and PC represents a polymer block comprising one or more units of monomer C, with monomers A and B being the same or different, wherein the monomer A is selected from the group consisting of L-lactic acid, adipic acid, ethylene glycol, terephthalic acid, dihydromuconic acid, benzene- 1,4-dicarboxylic acid, glucose, glycogen, galactose, silk, glycerol, 1,6-diaminohexane, and 1,4-diaminobenzene; wherein the monomer B is selected from the group consisting of L-lactic acid, styrene, a-methyl styrene, t-butyl styrene, vinyl xylene, vinyl naphthalene, vinyl pyridine, divinyl benzene, methyl acrylate, methyl (meth)acrylate, ethyl (meth)acrylate, propyl (meth)acrylate, butyl (meth)acrylate, heptyl (meth)acrylate, hexyl (meth)acrylate, acrylonitrile, adiponitrile, methacrylonitrile, butadiene, isoprene, and mixtures thereof; wherein the monomer C is selected from the group consisting of styrene, a-methyl styrene, t-butyl styrene, vinyl xylene, vinyl naphthalene, vinyl pyridine, divinyl benzene, methyl acrylate, methyl (meth)acrylate, ethyl (meth)acrylate, propyl (meth)acrylate, butyl (meth)acrylate, heptyl (meth)acrylate, hexyl (meth)acrylate, acrylonitrile, adiponitrile, methacrylonitrile, butadiene, isoprene, and mixtures thereof, or wherein the monomer C is a radically polymerizable glycerol derivative; an acrylated epoxidized triglyceride; an acrylated glycerol; an acrylated epoxidized soybean oil (AESO); or a radically polymerizable plant oil monomer selected from the group consisting of soybean oil, corn oil, linseed oil, flax seed oil, and rapeseed oil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762